DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s remarks are more limiting than the claim recitations.  The applicant is holding the prior art references to a higher standard than applicant’s own claim limitations.  Nevertheless, the hook member does not need to be attached at the bow section, yet may be slid on through the space between 14b and 15.  Applicant has identified one way where the hook member may be attached.  For example, a paper clip known to one of ordinary skill in the art may be attached by the clip portion (slid on), but also may be attached using the hole (clipped on a key chain).  With regards to Applicant’s remarks of locked and unlocked configuration, Ref. [303] may be locked and not criss-crossed in the instance of a diaper being held between 14b and 15.  Applicant’s remarks are speculative and the prior art meets the claims as currently recited.  With regards to Applicant’s remarks by twisting, a user can open Ref. [303] by twisting.  Additionally, “while twisting one another, to disengage” indicates an effectuated result which is interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
With regards to Ref. [303], being non-analagous art, the Examiner respectfully disagrees.  Ref. [303] is cross-referenced in CPC Y10T24/44778, piece totally forms clasp, clip, or support-clamp and has shaped, wirelike, or bandlike configuration, and CPC Y10T24/3449, clasp and hook, which is a clasp fastener in former U.S. 24 series.  Applicant’s invention has been determined to be cross-referenced in a class of A44B13/0029, hook or eye fasteners, and F16B45/02, hooks with pivoting closing member, which are under the fasteners art in former U.S. 16 series.  Former U.S. 16 and U.S. 24 series are related classes of types of fasteners and are covered under the same art unit.  Applicant’s remarks are not persuasive.
Further interpretation is set forth below in the action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected as being indefinite because the claim recites the male part has a pair of locking parts; however, applicant has amended the independent claim from which claim 11 depends from to “wherein the tip encloses the locking accepting part.”  Applicant seems to be referring to multiple embodiments yet, the embodiment with the pair of locking parts does not satisfy the amended independent claim that claim 11 depends from.
Claims 14-17 are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17, 20, 21, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Haffner et al. (U.S. 3,212,303) [303] in view of Wheeler (U.S. 3,333,307) [307].
Regarding Claim 10, Reference [303] discloses a female part (10) and a male part (25), wherein the male part comprises: a circular locking frame body (curved loops of 25) which is formed continuously linear or non-continuously linear; a locking accepting part (bottom of 25), which is surrounded by the circular locking frame body; and a locking part (bottom end of 25), which is located at a tip of the circular locking frame body, wherein the female part comprises: a circular holding frame body (10), which is formed non-continuously linear, and a holding space (space of 10), which is surrounded by the circular holding frame body, wherein the female part further comprises an opening part (14c), which closes elastically, at a tip of the circular holding frame body, and wherein the opening part and the circular holding frame body do not criss-cross (no criss cross in Fig. 1) or overlap with each other in both a locked and unlocked configuration of the male part with respect to the female part, wherein said opening part has a guide part (14b) for insertion of the locking part in the holding space of the female part such that the guide part is inserted through the locking accepting part of the male part, wherein a first length of the opening part of the female part is shorter than a length between the circular locking frame body of the male part, wherein the female part further comprises an engagement-separating gap (space between 14, 15), which is located at a tip of the opening part or an inner side of said tip, for disengagement in order for the locking part of the male part to move from the holding space to an outer space, and wherein said engagement-separating gap  is opened by pulling the female part from the male part while twisting one another, to disengage the fastener for accessories, but does not explicitly disclose the tip encloses the locking accepting part.
Nevertheless, Ref. [307] discloses a tip enclosing an accepting part (top of tag T).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the hook member of Reference [303] with the tag connection as taught by Reference [307] in order to easily affix an object to the clip without the object being detached.
The Examiner notes that the fasteners of References U.S. 7,516,523 B2, U.S. PG Pub. 2005/0035605 A1, and U.S. 6,467,135 B1 Fig. 1 have the same structure as Applicant’s male part.
Regarding Claim 11, as best understood, the previously made combination of Reference [303] / [307] and reasoning above discloses wherein the tip of the circular locking frame body of the male part has a pair of locking parts (body and end of 25 of the base reference), and an inner side of the pair of the locking parts has a guide part (shape of 25) for engagement and disengagement, wherein the tip of the circular holding frame body of the female part comprises a pair of opening parts (14, 15) which closes elastically, and wherein an outside of said pair of opening parts comprises a guide part (shape and curve of 14, 15) for insertion.
Regarding Claims 12 and 13, the previously made combination of Reference [303] / [307] and reasoning above discloses the claimed invention and connecting to an accessory (cloth, article), but does not explicitly disclose the vertical to horizontal ratio of 1 to less than 2 or horizontal to vertical ratio of 1 to less than 2.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a vertical to horizontal ratio of 1 to less than 2 or the horizontal ratio of horizontal to vertical of 1 to less than 2, since it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Please note that in the instant application, paragraph [0009], page 4, lines 3-5, applicant has not disclosed any criticality for the claimed limitations.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, paragraph [0009], page 4, lines 3-5, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 14, as best understood, the previously made combination of Reference [303] / [307] and reasoning above discloses a tip of one opening part of the pair of opening parts is opposed to the guide part of another opening part of the pair of opening parts.
Regarding Claim 15, as best understood, the previously made combination of Reference [303] / [307] and reasoning above discloses wherein a tip of one opening part of the pair of opening parts is around a centerline along a longitude axis and is not parallel to the centerline along the longitude axis.
Regarding Claim 16, as best understood, the previously made combination of Reference [303] / [307] and reasoning above discloses wherein a tip of one opening part of the pair of opening parts of the female part extends longer toward an inner direction than another opening part of the pair of opening parts of the female part.
Regarding Claim 17, as best understood, the previously made combination of Reference [303] / [307] and reasoning above discloses wherein an inner side of one opening part of the pair of opening parts has a guide part for engagement and disengagement.
Regarding Claim 20, the previously made combination of Reference [303] / [307] and reasoning above discloses wherein the opening part has a protrusion extending to the center of the holding space, said protrusion catches the opening part of the circular holding frame body of the female part inside the circular locking frame body of the male part, and wherein the female part further comprises a non-return claw (14b) which prevents the circular holding frame body from opening.
Regarding Claim 21, the previously made combination of Reference [303] / [307] and reasoning above discloses the claimed invention, but does not explicitly disclose wherein an inner angle between the circular holding frame body and an opening part of the pair of opening parts is between more than 45 degrees and less than 90 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an inner angle be between 45 degrees and less than 90 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 4, lines 3-5, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 22, the previously made combination of Reference [303] / [307] and reasoning above discloses a male part comprising: a circular locking frame body, which is formed continuously linear or non-continuously linear; a locking accepting part, which is surrounded by the circular locking frame body; and a locking part, which is located at a tip of the circular locking frame body, wherein the tip encloses the locking accepting part; a female part that is not structurally continuous to the male part, wherein the female part comprises: a circular holding frame body, which is formed non-continuously linear; a holding space, which is completely surrounded by the circular holding frame body, wherein the holding space is configured to accept the locking part of the male part such that the locking accepting part of the male part interlocks with the holding space; an opening part, which closes elastically, at a tip of the circular holding frame body, wherein the opening part and the circular holding frame body do not criss-cross or overlap with each other in both a locked and unlocked configuration of the male part with respect to the female part, and wherein the opening part has a guide part for insertion of the locking part in the holding space of the female part such that the guide part is inserted through the locking accepting part of the male part; and an engagement-separating gap, which is located at a tip of the opening part or an inner side of the tip, to permit the locking part of the male part to engage and disengage with respect to the holding space, wherein the engagement-separating gap is opened by pulling the female part from the male part while twisting one another, to disengage the fastener for accessories.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Haffner et al. (U.S. 3,212,303) [303] in view of Wheeler (U.S. 3,333,307) [307] and further in view of Chase (U.S. 3,225,469) [469]
Regarding Claim 19, the previously made combination of Reference [303] / [307] and reasoning above discloses the claimed invention, but does not explicitly disclose an outer shell which is formed continuously linear or non-continuously linear.
Nevertheless, Reference [469] teaches a sheath 15.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the tool assembly of Reference [303] / [307] with the sheath as taught by Reference [469] in order to easily identify and to easily handle clips, as well as preventing damage to attached items.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677